Sanders, J.
(dissenting) — I disagree. Schooley is not within the class of persons protected by the statute and I dissent on that basis.
*484The issue is whether a remote transferee of alcohol unlawfully sold to another minor may maintain an action against the original vendor where the subsequent transfer was foreseeable.
As the majority opines, the remote transferee (Schooley) must be within the class of persons to whom the original vendor owes a duty for there to be a cause of action on the part of the transferee against the vendor for breach of that duty. I agree with the majority that “[w]e look to the language of the statute to ascertain whether the plaintiff is a member of the protected class,” Majority at 475 (citing Hansen v. Friend, 118 Wn.2d 476, 481, 824 P.2d 483 (1992)), but I can find no statutory liability imposed on the vendor for the subsequent transfer to Schooley, let alone vendor responsibility for injuries sustained by Schooley due to her own consumption of alcohol.
The relevant statutes, RCW 66.44.320 and.270, prohibit the sale of alcohol to minors and impose penalties on vendors for sales by the vendors which violate these statutes. Given this I agree with that portion of the dissent in Reynolds v. Hicks, 134 Wn.2d 491, 951 P.2d 761 (1998) (Johnson, J., dissenting), a companion case, which appropriately focuses our attention on the point of sale or transfer for the purpose of imposing civil liability:
The Legislature, in criminalizing the act of furnishing or selling alcohol to a minor, has declared that act as the point on which to focus in the causal chain of underage drunk driving. The Legislature has directed us to view the point at which a minor is furnished or sold alcohol as the significant event from which consequences flow.
Id. 504.
These statutes do not purport to penalize the vendor for a subsequent sale or transfer from the original purchaser (adult or minor) to a subsequent minor transferee. Notwithstanding, the majority imposes civil liability under circumstances where the statutes impose no criminal liability. Such result is not based on the language of the statute, but *485is in spite of it. Compare Hostetler v. Ward, 41 Wn. App. 343, 704 P.2d 1193 (1985) (no violation of statute if minor consumes alcohol outside control of vendor), review denied, 106 Wn.2d 1004 (1986); Halvorson v. Birchfield Boiler, Inc., 76 Wn.2d 759, 762, 458 P.2d 897 (1969) (no common-law liability against seller of intoxicating beverages).
I accept the majority’s claim that the propriety of its holding depends upon appropriate application of those principles set forth in the Restatement of Torts, but I disagree with how the majority applies these principles. The Restatement (Second) of Torts § 286, at 25 (1965) provides:
When Standard of Conduct Defined by Legislation or Regulation Will Be Adopted
The court may adopt as the standard of conduct of a reasonable man the requirements of a legislative enactment or an administrative regulation whose purpose is found to be exclusively or in part
(a) to protect a class of persons which includes the one whose interest is invaded, and
(b) to protect the particular interest which is invaded, and
(c) to protect that interest against the kind of harm which has resulted, and
(d) to protect that interest against the particular hazard for which the harm results.
(Emphasis added.) See also Hansen, 118 Wn.2d at 480-81.
We previously applied this section to hold a minor, injured as a result of liquor unlawfully obtained from an adult, may maintain an action against that adult because the person and the particular interest of the minor falls within the protection of the statute. We then defined the statutory “interest” to be protection of the minor’s health and safety “from the minor’s own inability to drink responsibly.” Hansen, 118 Wn.2d at 481 (citing Young v. Caravan Corp., 99 Wn.2d 655, 660, 663 P.2d 834, 672 P.2d 1267 (1983), superseded by statute in Mathis v. Ammons, 84 Wn. App. *486411, 928 P.2d 431 (1996), and Callan v. O’Neil, 20 Wn. App. 32, 39, 578 P.2d 890 (1978)). See also Reynolds v. Hicks, 134 Wn.2d at 503 (statute “protects minors from their own injuries as a result of their intoxication”); Crowe v. Gaston, 134 Wn.2d 509, 521, 951 P.2d 1118 (1998) (Statute “was enacted to protect minors from injuries resulting from their own abuse of alcohol . . . .”). Cf. Estate of Kelly v. Falin, 127 Wn.2d 31, 37, 896 P.2d 1245 (1995) (vendors “may be sued for injuries resulting from a minor’s intoxication.” (Emphasis added.)). And we have further limited persons to whom that duty is owed by excluding assault victims of an intoxicated minor unlawfully served by the vendor. Christen v. Lee, 113 Wn.2d 479, 780 P.2d 1307 (1989) (statute does not create duty to victims of minor’s assaultive conduct).
Purchase v. Meyer, 108 Wn.2d 220, 737 P.2d 661 (1987) held a third person injured as a result of an automobile collision with an under-the-influence minor may also maintain a cause of action against the commercial vendor who originally, and unlawfully, sold alcohol to the minor. Purchase broadly opines:
The duty imposed by that statute is not owed to minors alone, but to members of the general public as well.
Id. at 228. However, again the interest was preventing minors from injuring themselves or others because they had too much to drink.
But such interest is lacking here because the transfer from Bowser to Schooley was not actually, or necessarily, the consequence of Bowser’s consumption of alcohol. Rather it was the result of Bowser’s intentional conduct wherein he transferred the alcohol to Schooley, which amounted to a wholly separate and independent violation of the statute, as well as Schooley’s intentional conduct wherein she took the beer, possessed it, and consumed it in *487violation of her separate statutory duty.6 “At common law, there was no duty to protect people in general from the criminal acts of third persons.” Nivens v. 7-11 Hoagy’s Corner, 133 Wn.2d 192, 199, 943 P.2d 286 (1997); Hutchins v. 1001 Fourth Ave. Assocs., 116 Wn.2d 217, 223, 802 P.2d 1360 (1991).
The weakness in the majority opinion is that it does not analyze whether the interest promoted by imposing civil liability on a vendor for a remote transfer from one minor to another, in separate violation of the statute, is the same or a different interest from that advanced by the prohibition against the unlawful original sale to the first purchaser. Rather the majority substitutes foreseeability for identification of the particular interest (Majority at 477), the same practice which the majority appropriately criticizes when undertaken by the Court of Appeals. “The Court of Appeals erroneously states that the protected class is defined by foreseeability. . . . [T]he court must first determine those persons protected by the statute. Only after the court defines the protected class will the jury then determine whether the injury to the plaintiff was foreseeable.” Majority at 475 n.3 (citing Hansen, 118 Wn.2d at 483-84).
I conclude that Schooley cannot recover against the vendor as a matter of law because the “particular interest” element (minor’s own inability to drink responsibly) is not implicated in the act of a subsequent transfer to a minor by another minor and, therefore, vendor liability does not survive the second transfer. Illustration number 3 under section 286 of the Restatement (Second) of Torts also illustrates this case:
3. A Factory Act requires persons operating or leasing buildings for factory purposes to keep the buildings in safe repair. A leases his factory to B. A fails to repair the roof. In *488consequence it falls, injuring C, one of B’s employees. The fall of the roof causes the factory to close for a month, thus depriving D, another employee of B, of his employment. The statute establishes a standard of conduct as to C’s injuries, but not as to D’s loss of employment.
Id. at 28. Here, A wrongfully transfers to B, subverting the public interest to protect underaged drinkers from the evils of alcohol consumption. However, B (Bowser) then transfers in violation of law to C (Schooley), who drinks and is consequently injured. The statute here establishes an interest as to B’s injuries, but no interest in B’s transfer to C, much less C’s injuries which are subsequent to that transfer resulting from her own actions.
If this statute serves to protect minors and their victims from the negative consequences of underage consumption of alcohol, and a vendor’s sale to a minor is cause for the vendor to be held hable on that basis, such is no reason to hold the vendor liable to the remote minor transferees of a minor purchaser any more than it would be to hold the vendor liable to the foreseeable remote minor transferee of an adult purchaser.
Notwithstanding general language that the vendor’s duty is owed to “members of the general public,” Purchase, 108 Wn.2d at 228, we did not mean this statement to justify imposition of liability on the vendor for the adverse consequences attendant to a lawful sale to an adult who then foreseeably transfers alcohol to a minor, e.g., even if the adult overtly announces to the vendor that he intends to purchase the alcohol for minors. Although injuries to the minor, or his victim, are foreseeable under such circumstances, the vendor owes no duty either to the minor or his victims because the vendor’s sale to the adult is lawful and consequently no duty has been breached.7 Were it literally true that the vendor owes a duty to “members of the general public,” Purchase, 108 Wn.2d at 228, at least to the *489extent that his duty is to prevent alcohol transfers to minors, the vendor would be liable there as well. But he isn’t. His duty is limited by his sale, not imposed because of a transfer by someone else.
By the same token, the vendor owes no duty to the subsequent transferee of a minor to whom he unlawfully sold alcohol because he is not statutorily charged with responsibility for the subsequent sale (or transfer) to a minor nor does the subsequent sale (or transfer), per se, arise under the same interest protected (irresponsible underage drinking) through prohibition of the initial sale.
The majority’s determination to extend the scope of vendor liability while limiting the same liability in a compánion case with respect to social hosts is inconsistent. Compare Reynolds v. Hicks, 134 Wn.2d 491 (social hosts not liable to victims of underaged drinkers unlawfully served). The holding here adds but further conceptual confusion to what at least one commentator has already accurately characterized as “a confusing assortment of holdings” on vendor and social host liability. Sheldon H. Jaffe, Note/Comment, What a Long Strange Trip It’s Been: Court-Created Limitations on Rights of Action for Negligently Furnishing Alcohol, 72 Wash. L. Rev. 595, 596 (1997).
Although RCW 66.44.270(3) excepts from its otherwise absolute prohibition against the transfer or sale of alcohol to a minor the alcohol supplied by a parent to a child “consumed in the presence of the parent or guardian,” id., the same language which prohibits the vendor from selling, transferring, or “permitting” a minor to consume alcohol is equally applicable to the social host. Yet we hold the social host owes no duty to a third person injured by a minor when the social host unlawfully (i.e., not within the parental exception) serves the minor, opining that “expanding the protected class would lead to an illogical result whereby a person who did not violate RCW 66.44.270 would then be liable in negligence pursuant to the same statute.” Reynolds, 134 Wn.2d at 500. But isn’t that exactly the illogical result reached by the majority here?
*490In Reynolds the social host had in fact violated the statute by permitting a minor to consume alcohol at a wedding party, after which he injured a third person in an automobile accident. However, this court held the injured third party has no claim against the social host because the social host has no duty to the third person. In so holding we distinguished Purchase, which imposed such a duty against the vendor, claiming the distinction is well founded as “ £[s]ocial hosts are not as capable of handling the responsibilities of monitoring their guests’ alcohol consumption as are their commercial and quasi-commercial counterparts.’ ” Reynolds, 134 Wn.2d at 497 (quoting Burkhart v. Harrod, 110 Wn.2d 381, 386-87, 755 P.2d 759 (1988)).
But if the distinction is a good one, it is equally viable here because while the vendor controls the sale to minors in the first instance, it has no practical means to control any subsequent transfer from the original purchaser to a third person and, unlike irresponsible consumption, under-aged persons are not inferred as statutorily disabled when it comes to transfers of alcohol to others. Most importantly, the statute imposes no responsibility whatsoever upon the original vendor for that remote transfer. Rather, the Legislature has seen fit to independently regulate the remote transfer to a third party so as to at least potentially hold Bowser criminally liable for transferring the alcohol to Schooley, and Schooley criminally liable for receiving and consuming it. However, the majority prefers to impose civil responsibility on one for the criminal misconduct of another in derogation of the general rule which requires each person to be responsible for his own, and only his own, criminal misconduct. Compare Nivens v. 7-11 Hoagy’s Corner, 133 Wn.2d 192, and Hutchins v. 1001 Fourth Ave. Assocs., 116 Wn.2d 217.
If the majority seriously believes that we should “look to the language of the statute to ascertain whether , the plaintiff is a member of the protected class” (Majority at 475), I submit Pinch’s Deli owes no legal duty to Schooley, because Pinch’s Deli didn’t sell to Schooley and the harm *491which befell her was not caused by intoxication of Pinch’s Deli’s underaged customer. Hence, Schooley was outside the statutory interest to be advanced. Under these circumstances the imposition of a duty on the vendor is not only beyond the scope of the statute (which should be determinative) but also undercuts the policy that young adults take personal responsibility to comply with the law and control their own conduct.
I would therefore affirm the trial court’s dismissal of Schooley’s complaint against Pinch’s Deli because the Deli did not sell the alcohol to Schooley, the Deli is charged with no statutory responsibility for Schooley’s obtaining the alcohol from one of the Deli’s patrons, and the statutory interest to protect the actual minor purchaser from his own irresponsible consumption was not implicated. Moreover, this rule, and only this rule, is consistent with that choice we made in Estate of Kelly:
Given a choice between a rule that fosters individual responsibility and one that forsakes personal accountability, we opt for personal agency over dependency and embrace individual autonomy over paternalism.
Estate of Kelly, 127 Wn.2d at 42.
Such was the right choice then, and it is the right choice now. I therefore dissent from any other.

Compare Christen v. Lee, 113 Wn.2d 479, 780 P.2d 1307 (1989) (no vendor liability to victim of intoxicated minor’s assault—even though foreseeable) and Estate of Kelly v. Falin, 127 Wn.2d 31, 896 P.2d 1245 (1995) (commercial vendor has no civil liability to adult who was served after obvious intoxication). Although Bowser and Schooley were both underage drinkers, both were nevertheless “adults” for every other legal purpose. ROW 26.28.010.


Compare statutes from other jurisdictions which sometimes prohibit even an “indirect” sale to a minor. See, e.g., Thompson v. Victor’s Liquor Store, Inc., 216 N.J. Super. 202, 523 A.2d 269 (1987).